Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 17 September 2020.
Claims 1-5, 7-14, and 16-23 have been amended.
Claims 6 and 15 have been cancelled.
Claims 24 and 25 have been added.
Claims 1-5, 7-14, and 16-25 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2020 was filed after the mailing date of the Final Rejection on 17 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7-14, and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is: Eichenblatt (US 2016/0247344 A1) (hereinafter Eichenblatt), Child et al. (US 2017/0220872 A1) (hereinafter Child), Li et al. (US 2017/0293883 Al) (hereinafter Li), Ho et al. (US 2016/0307380 A1) (hereinafter Ho), Lyman et al. (US 2015/0310381 A1) (hereinafter Lyman), Romero et al. (US 2018/0165637 A1), Vivint smart home provides control of your home for a worry-free vacation. (2017, May 24). Business Wire Retrieved from https://dialog.proquest.com/professional/docview/1901703732?accountid=131444 (hereinafter Business Wire), and VuPoint solutions brings convenience and safety to your doorstep with high-performance, user-friendly smart home security line. (2017, Jan 05). Internet Wire Retrieved from https://dialog.proquest.com/professional/docview/1856772282?accountid=131444 (hereinafter Internet Wire).
Eichenblatt teaches a system and method of using a video recorder at a delivery location, wherein a courier requests access to the location using the package tracking number and a location identifier.  In addition, the camera system records photos and video of the delivery process to a server, and stores them in a database to determine if the configuration was correct.  In addition, the server transmits an unlock command to the delivery location.
Child teaches a server receiving a request for delivery from a delivery person, wherein a camera then receives a command to record a video of the delivery in accordance with the delivery and recording rules.
Li teaches a user identifying and registering monitoring equipment with a carrier server.
Ho teaches a system and method of a delivery agent using their phone to inform a monitoring platform that they are ready for a delivery, wherein the agent provides their photo to the platform.  Ho continues, that the platform then contacts the resident that then views a live stream to confirm the delivery and sends a signal to the platform, which is routed to the locking system to unlock and lock for the delivery.
Lyman teaches a system and method of a courier making a delivery to a location is monitored by a camera system.  In addition, the camera system uses a light indicator or audio system to indicate to the courier where to make a delivery, and confirm that the delivery was made in accordance with the delivery rules.
Romero teaches a system and method of remotely controlling a lock.  In particular, Romero teaches a system that receives protocols for a door lock smart device, the system then grants access when it is determined a package is near.  In addition, the access can be granted automatically without the resident permission or guidance.
Business Wire discloses a smart home technology offered by Vivint, wherein the technology includes a camera system to track package deliveries and a system to unlock and lock doors remotely.  
Internet Wire discloses a smart home technology offered by VuPoint, which includes a door camera and controller system wherein the resident is able to use the controller to speak to the courier, and can control the locking and unlocking of the door remotely.  
With respect to claims 1, 5, and 14, the closest prior art of record, taken individually and in an ordered combination, do not teach or suggest a system and method of 
in response to receiving the request for access form a courier, transmitting a monitoring control message to the monitoring device, wherein the monitoring control message includes the monitoring configuration, and a request to initiate monitoring according to the monitoring configuration; receiving, from the monitoring device a monitoring control message; determining that the monitoring control message response satisfies the monitoring configuration; and based at least in part on confirming the monitoring device is monitoring the delivery location according to the monitoring configuration, transmitting, to the monitoring device an access control message indicating that the access control device is authorized to provide access to the delivery location, wherein in response to receiving the access control message, the monitoring device transmits an access command to the access control device.  The claims are allowable.  Claims 2-4, 7-13, and 16-25 depend upon claims 1, 5, and 14 and therefore are allowable for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Primary Patent Examiner
18 March 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628